--------------------------------------------------------------------------------

EXHIBIT 10.4
 
No. R______
 
VASCULAR SOLUTIONS, INC.
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AWARD
 
This RESTRICTED STOCK AWARD is made this _____day of _______, 20__ by and
between Vascular Solutions, Inc., a Minnesota corporation (the “Company”) and
______________, an individual resident of ___________ (“Director”).
 
1.              Award. The Company hereby grants to Director a restricted stock
award of ___________ shares (the “Shares”) of Common Stock, par value $.01 per
share, of the Company according to the terms and conditions set forth herein and
in the Vascular Solutions Stock Option and Stock Award Plan (the “Plan”).  The
Shares are Restricted Shares granted under Section 15 of the Plan.  A copy of
the Plan will be furnished upon request of Director.  With respect to the
Shares, Director shall be entitled at all times on and after the date of
issuance of the Shares to exercise the rights of a stockholder of Common Stock
of the Company, including the right to vote the Shares and the right to receive
dividends on the Shares.
 
2.              Vesting. Except as otherwise provided in this Agreement, the
Shares shall vest in accordance with the following schedule:
 
Anniversary of the
Date of Grant
 
Percentage of Shares
Vested
     
First
 
100%

 
Notwithstanding the vesting schedule above, all of the Shares shall vest upon a
Change in Control (as defined below) of the Company. The Company shall notify
the Director in writing of this vesting within 10 days of the Change in Control.
 
(a)           A "Change in Control" shall mean:
 
(i)           A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
whether or not the Company is then subject to such reporting requirement;
 
(ii)          Any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) (other than any employee benefit plan of the Company or any
entity which reports beneficial ownership of the Company's outstanding
securities on Schedule 13G pursuant to Rule 13d-1 under the Exchange Act) is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company's then outstanding
securities;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)         The Continuing Directors (as defined below) cease to constitute a
majority of the Company's Board of Directors; provided that such change is the
direct or indirect result of a proxy fight and contested election or elections
for positions on the Board of Directors;
 
(iv)        The shareholders of the Company approve: (1) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Company stock would be converted into
cash, securities, or other property, other than a merger of the Company in which
shareholders immediately prior to the merger have the same proportionate
ownership of stock of the surviving corporation immediately after the merger;
(2) any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; or (3) any plan of liquidation or dissolution of the Company; or
 
(v)         The majority of the Continuing Directors (as defined below)
determine in their sole and absolute discretion that there has been a Change in
Control of the Company.
 
(b)           "Continuing Director" shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined herein) or an Affiliate or
Associate (as defined herein) of an Acquiring Person, or a representative of an
Acquiring Person or any such Affiliate or Associate, and who:
 
(i)           was a member of the Board of Directors on the date of this
Agreement as first written above; or
 
(ii)          subsequently becomes a member of the Board of Directors, if such
person's initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing
Directors.  For purposes of this Section, "Acquiring Person" shall mean any
"person" (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
"beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company's then
outstanding securities, but shall not include the Company, any subsidiary of the
Company, or any employee benefit plan of the Company, or of any subsidiary of
the Company, or any entity holding shares of common stock organized, appointed,
or established for, or pursuant to the terms of, any such plan; and "Affiliate"
and "Associate" shall have the respective meanings described to such terms in
Rule 12b-2 promulgated under the Exchange Act.
 
 
2

--------------------------------------------------------------------------------

 
 
3.              Restrictions on Transfer.  Until the Shares vest pursuant to
Section 2 hereof, none of the Shares may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Company, and no attempt
to transfer the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the purported transferee with any interest or right in or
with respect to the Shares.
 
4.              Forfeiture.  If Director ceases to be a member of the Board of
Directors of the Company for any reason, including termination, death or
disability, prior to vesting of the Shares pursuant to Section 2 hereof, all of
Director’s rights to all of the unvested Shares shall be immediately and
irrevocably forfeited.  Upon forfeiture, Director will no longer have any rights
relating to the unvested Shares, including the right to vote the Shares and the
right to receive dividends declared on the Shares.
 
5.             Distributions and Adjustments.  If any Shares vest subsequent to
any change in the number or character of the Common Stock of the Company
(through any stock dividend or other distribution, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares, or otherwise), Director
shall receive upon such vesting the number and type of securities or other
consideration which Director would have received if such Shares had vested prior
to the event changing the number or character of the outstanding Common Stock.
 
(b)           Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property (except for regular cash
dividends or other cash distributions) distributed with respect to the Shares
prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.
 
6.             Miscellaneous Issuance of Shares.  The Company shall cause the
Shares to be issued in the name of Director, either by book-entry registration,
if available, or issuance of a stock certificate or certificates evidencing the
Shares, which certificate or certificates shall be held by the Secretary of the
Company or the stock transfer agent or brokerage service selected by the
Secretary of the Company to provide such services for the Plan.  The Shares
shall be restricted from transfer and shall be subject to an appropriate
stop-transfer order.  If any certificate is used, the certificate may bear an
appropriate legend referring to the restrictions applicable to the
Shares.  Director hereby agrees to the retention by the Company of the Shares
and, if a stock certificate is used, agrees to execute and deliver to the
Company a blank stock power with respect to the Shares as a condition to the
receipt of this award of Shares.  After any Shares vest pursuant to Section 2
hereof, and following payment of the applicable withholding taxes pursuant to
Section 6(b) of this Agreement, the Company shall promptly cause to be issued a
certificate or certificates, registered in the name of Director or in the name
of Director’s legal representatives, beneficiaries or heirs, as the case may be,
evidencing such vested whole Shares (less any shares withheld to pay withholding
taxes) and shall cause such certificate or certificates to be delivered to
Director or Director’s legal representatives, beneficiaries or heirs, as the
case may be, free of the legend or the stop-transfer order referenced
above.  The value of any fractional Shares shall be paid in cash at the time
certificates evidencing the Shares are delivered to Director.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Income Tax Matters.
 
(i)           In order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal or state payroll, withholding, income or
other taxes, which are the sole and absolute responsibility of Director, are
withheld or collected from Director.
 
(ii)          In accordance with the terms of the Plan, and such rules as may be
adopted by the Board or any Committee of the Board under the Plan, Director may
elect to satisfy Director’s federal and state income tax withholding obligations
arising from the receipt of, or the lapse of restrictions relating to, the
Shares, by (i) delivering cash, check (bank check, certified check or personal
check) or money order payable to the Company, (ii) having the Company withhold a
portion of the Shares otherwise to be delivered having a fair market value (as
determined under Section 5 of the Plan) equal to the amount of such taxes, or
(iii) delivering to the Company shares of Common Stock already owned by Director
having a fair market value (as determined under Section 5 of the Plan) equal to
the amount of such taxes; provided that the alternatives in clauses (ii) and
(iii) above shall be subject to the discretion of the Board or any Committee of
the Board, as the case may be.  The Company will not deliver any fractional
Shares but will pay, in lieu thereof, the fair market value (as determined under
Section 5 of the Plan) of such fractional Shares.  Director’s election must be
made on or before the date that the amount of tax to be withheld is determined.
 
(c)           Plan Provisions Control.  In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.
 
(d)           No Right to Service as a Director.  The issuance of the Shares
shall not be construed as giving Director the right to continue as a director,
of the Company or any subsidiary, nor will it affect in any way the right of the
Company or its subsidiaries to terminate such position at any time, with or
without cause.  Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any subsidiary, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
any subsidiary.  By participating in the Plan, Director shall be deemed to have
accepted all the conditions of the Plan and the Agreement and the terms and
conditions of any rules and regulations adopted by the Board or any Committee of
the Board, as the case may be, and shall be fully bound thereby.
 
(e)           Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Minnesota.
 
(f)           Securities Matters.  The Company shall not be required to deliver
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Board or any
Committee of the Board, as the case may be, such provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Board or such Committee,
materially altering the purpose or intent of the Plan or the Agreement, such
provision shall be stricken as to such jurisdiction or the Agreement, and the
remainder of the Agreement shall remain in full force and effect.
 
(h)           No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or its subsidiaries and Director or
any other person.
 
(i)           Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.
 

 
VASCULAR SOLUTIONS, INC.
          By:      
Name: Howard Root
   
Title:  Chief Executive Officer
 

 
 
5

--------------------------------------------------------------------------------